COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 Fraccionadora y Urbanizadora de Juarez,     §              No. 08-16-00046-CV
 S.A. de C.V., Inmobiliaria y Constructor
 Berza, S.A. de C.V., Aeroservicios de       §                 Appeal from the
 Viaje, S.A. de C.V., Abba-Farma, S.A. de
 C.V. and Juan Carlos Bermudez               §               388th District Court
 Espinosa/Claudia Patricia Zaragoza
 Delgado,                                    §            of El Paso County, Texas

                     Appellants,             §              (TC# 2013DCM2366)

 v.                                          §

 Claudia Patricia Zaragoza                   §
 Delgado/Fraccionadora y Urbanizadora de
 Juarez, S.A. de C.V., Inmobiliaria y        §
 Constructor Berza, S.A. de C.V.,
 Aeroservicios de Viaje, S.A. de C.V.,       §
 Abba-Farma, S.A. de C.V. and Juan Carlos
 Bermudez Espinosa,                          §

                      Appellees.             §

                                           §
                                         ORDER

       The Court GRANTS the Appellant Juan Carlos Bermudez Espinosa’s third motion for
extension of time within which to file the brief until November 18, 2016. NO FURTHER
MOTIONS FOR EXTENSION OF TIME TO FILE THE BRIEF OF APPELLANT JUAN
CARLOS BERMUDEZ ESPINOSA WILL BE CONSIDERED BY THIS COURT.
       It is further ORDERED that the Hon. Doris Sipes, the attorney for Appellant Juan Carlos
Bermudez Espinosa, prepare the brief for Appellant Juan Carlos Bermudez Espinosa and forward
the same to this Court on or before November 18, 2016.
       IT IS SO ORDERED this 14th day of October, 2016.

                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.